Citation Nr: 0614857	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for left 
testicular atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January to June 1951.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1999 rating action that granted 
service connection for left testicular atrophy and assigned 
an initial noncompensable rating therefor.  The veteran filed 
a Notice of Disagreement with the initial noncompensable 
rating in July 1999; inasmuch as the claim for a higher 
rating involves disagreement with the initial rating assigned 
following the grant of service connection, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  By rating action of 
August 1999, the RO granted special monthly pension (SMP) on 
account of the anatomical loss of a creative organ.  The RO 
issued a Statement of the Case (SOC) in February 2000, and 
the veteran filed a Substantive Appeal subsequently that 
month, wherein he requested a Board hearing at the RO.

In July 2000, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.  The RO issued a Supplemental SOC (SSOC) in August 
2000.

In a December 2000 statement, the veteran again requested a 
Board hearing at the RO.  The RO issued a SSOC in March 2004.  
In July 2004, the RO notified the veteran of a Board hearing 
that had been scheduled for him at the RO for a date in 
August; in an August 2004 written statement prior to the 
hearing, the veteran cancelled his hearing request.

In May 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's April 2006 motion to advance this 
case on the Board's docket,  under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).   




FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  Medical evidence does not show complete atrophy or 
removal of both testes, or a non-functioning right testis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left 
testicular atrophy are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§  4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, 
Diagnostic Codes 7523, 7524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, an August 2003 post-rating RO notice letter 
informed the appellant and his representative of the criteria 
for obtaining an increased rating, as well as of the VA's 
responsibilities regarding notification and assistance due 
him in the claim.  Moreover, through the May 1999 rating 
action, the February 2000 SOC, the August 2000 SSOC, the 
August 2003 letter, the March 2004 SSOC, and the July 2004 
letter, the RO notified the veteran and his representative of 
the law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  After each, they were afforded 
an opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, the August 2003 RO letter provided notice that 
VA would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  The latter 2003 RO letter, together with the July 2004 
letter, further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get; 
the 2003 RO letter also requested the veteran to furnish any 
additional information or evidence that pertained to his 
claim.  The Board finds that these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the May 1999 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However,  the Board finds that any lack of full, 
pre-adjudication notice does not prejudice the veteran in any 
way, because the delay in issuing the 38 U.S.C.A. § 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No.  05-7157 (Fed. Cir. Apr. 5, 2006).  As indicated above, 
the rating action, RO letters, SOC, and SSOCs issued between 
1999 and 2004 collectively explained to the veteran what was 
needed to substantiate his claim, as well as the relative 
responsibilities of the parties; after each, he was afforded 
an opportunity to provide information and/or evidence 
pertinent to the claim.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim on the basis of all the evidence of record in 
March 2004, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of the VA 
to fulfill the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code, as well as information 
regarding the effective date that may be assigned.  In this 
case, the Board finds that this was accomplished in the SOC 
and SSOCs, and that this suffices for Dingess/Hartman.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining extensive post-service VA medical 
records through 2003 which document regular outpatient 
follow-up treatment and evaluation for his service-connected 
left testicular disability.  A transcript of the July 2000 RO 
hearing is of record, and, as noted above, in August 2004 the 
veteran cancelled his request for a Board hearing at the RO.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In response to the RO's 
March 2004 notice that it would delay sending his appeal to 
the Board pending receipt of any additional evidence that he 
wanted to submit for RO consideration, the veteran submitted 
no additional evidence, and requested that the RO forward his 
appeal immediately to the Board for review.  

The record also presents no basis for further development to 
create any additional evidence in connection with the matter 
currently under consideration.  In April 2006, the veteran's 
representative requested a new VA examination of the veteran.  
Appellate review discloses that the record contains 
comprehensive VA medical records documenting regular 
outpatient follow-up treatment and evaluation for the 
veteran's service-connected left testicular disability from 
1999 to 2003, and none of this evidence shows complete 
atrophy or removal of both testes, or a non-functioning right 
testis.  Thus, the Board finds that the current medical 
evidence is adequate to equitably adjudicate this claim, and 
that additional examination of the veteran is not necessary.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

Historically, by rating action of May 1999, the RO granted 
service connection for left testicular atrophy and assigned 
noncompensable rating therefor under the provisions of 
38 C.F.R. § 4.115b, DC 7523, from October 1998.  By rating 
action of August 1999, the RO granted SMP on account of the 
anatomical loss of a creative organ, also effective October 
1998.  In the August 2000 SSOC, the RO also considered rating 
the veteran's service-connected left testicular disability 
under   DC 7524.

Under DC 7523, complete atrophy of 1 testis warrants a 
noncompensable rating.    A 20% rating requires complete 
atrophy of both testes.

Under DC 7524, removal of 1 testis warrants a noncompensable 
rating.  A         30% rating requires removal of both 
testes.  In cases of the removal of 1 testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or non-functioning of the other testis unrelated to 
service, a 30% rating will be assigned for the service-
connected testicular loss.  An undescended or congenitally 
undeveloped testis is not a ratable disability.

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that an initial compensable 
rating is not warranted for the veteran's left testicular 
disability, because complete atrophy or removal of both 
testes, or a non-functioning right testis has not been shown 
at any time since the initial May 1999 grant of service 
connection.  

May 1999 VA genitourinary examination showed a right 
descended testicle, and the left hemiscrotum was empty.  
There was no evidence of a palpable testis in the left groin.

Subsequent VA outpatient treatment records from June 1999 to 
2003 document regular outpatient follow-up treatment and 
evaluation for the veteran's service-connected testicular 
disability, but none of this evidence shows complete atrophy 
or removal of both testes, or a non-functioning right testis.  
At the July 2000 RO hearing, the veteran gave testimony about 
the nature and extent of his service-connected testicular 
disability and on how it impaired him.  He testified that he 
had had only 1 testicle removed, and that it was on the left 
side.  On July 2000 VA outpatient examination, the veteran 
complained of left groin pain.  A normal right testicle was 
palpated, and the left hemiscrotum was empty.  The left 
inguinal area was mildly tender.  The assessments included an 
absent left testicle, which was stable.  In August 2000, the 
veteran complained of left groin pain.  Testicular ultrasound 
revealed a heterogeneous right testicle and normal flow 
within it; a left testicle could not be visualized.  
Examination showed a left inguinal hernia with mild swelling, 
which the Board notes is not a service-connected disability.  

On January 2001 examination, the veteran complained of 
intermittent left groin pain, especially when walking; this 
had been unchanged for over 50 years.  He denied a decreased 
urinary stream, incomplete voiding, dribbling, or dysuria.  
Examination showed a mildly tender left inguinal area.  The 
assessments included an absent left testicle, which was 
stable.  Examination in July showed an absent left testicle 
and no tenderness of the genitalia.  Examinations in March 
and December 2002 showed an absent left testicle, which was 
assessed to be stable.  On examination in February 2003, the 
veteran was noted to be voiding well, and he had no groin 
pain.  In August, he was noted to be voiding freely,              

Clearly, these clinical findings provide no basis for more 
than the currently-assigned noncompensable rating under 
either DC 7523 or 7524, as there simply is no evidence of the 
symptoms required for a compensable rating, i.e. complete 
atrophy or removal of both testes, or a non-functioning right 
testis.  

The Board also finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
initial compensable rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  There is no showing that the 
service-connected left testicular atrophy has resulted in 
marked interference with employment, or necessitated frequent 
periods of hospitalization, nor is there any evidence that it 
has otherwise has rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown,       9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial compensable rating for left 
testicular atrophy must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski,   1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial compensable rating for left testicular atrophy is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


